Citation Nr: 0111039	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
recurrent dislocation of the right shoulder currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 1997 
rating decision of the Nashville, Tennessee RO that assigned 
an increased rating of 10 percent for service-connected 
recurrent dislocation of the right shoulder, effective 
January 226, 1996.  In July 1998, the RO assigned a 20 
percent rating for this condition, effective January 26, 
1996.

This case was before the Board previously in August 2000 when 
it was remanded in order to comply with the appellant's 
request for a hearing before a traveling section of the 
Board.  On January 31, 2001, a hearing was held in Nashville, 
Tennessee before Bettina S. Callaway, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 1991 & Supp. 2000).  A transcript of that hearing 
has been associated with the record on appeal.

The Board's August 2000 decision remanded the issue of 
entitlement to a disability rating in excess of 20 percent 
for service-connected chronic low back pain for the issuance 
of a SOC following the veteran's NOD with a May 1999 rating 
decision which increased the veteran's rating for this 
disability to 20 percent.  On remand the RO the RO issued the 
SOC, providing the veteran not only with the SOC but also 
with a VA Form 9.  The veteran was advised at that time that 
if he chose to continue his appeal, he needed to file a 
formal appeal by completing and filing the VA Form 9.  The 
veteran never completed the VA Form 9.  The only subsequent 
correspondence from the veteran relates to an unrelated claim 
that is still open.

Although testimony was taken for the record with respect to 
the veteran's claim for entitlement to an increased rating 
for his service-connected back disability at the veteran's 
hearing, an appeal of this issue is not properly before the 
Board because it was not perfected within 60 days of issuance 
of the SOC as provided by 38 U.S.C.A. § 7105 (West 1991).  A 
review of the claims file reveals that the only issue 
certified for appellate review by the Board is the veteran's 
entitlement to an increased rating for service-connected 
recurrent dislocation of the right shoulder, currently 
evaluated as 20 percent disabling.

REMAND

Following the personal hearing conducted at the RO in January 
2001, the case was returned to the Board in February 2001.  
In March 2001, the RO received medical records it had 
requested from VA Medical Center (VAMC) Nashville and 
forwarded these records to the Board.  The records include a 
report from a May 2000 visit to the VAMC Nashville for the 
veteran's complaints of right shoulder pain.  The veteran has 
not been informed of the contents of these records.  In 
accordance with the provisions of 38 C.F.R. § 20.1304(c), any 
such evidence so received at the Board "must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived . . ."  (Emphasis added).  
The veteran has not indicated that he wishes to waive his 
right to have this evidence reviewed initially by the agency 
of original jurisdiction.  Therefore, the Board feels it is 
necessary to return this case to the RO for further review 
prior to entering a final decision.

Additionally, the Board notes that at his hearing in January 
2001, the veteran stated that his shoulder had been getting 
worse over the course of the prior year.  A review of the 
veteran's file reveals that the most recent VA examination of 
the veteran's shoulder occurred three years ago, in May 1998.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, the Board feels that the veteran's complaints 
at his hearing and the remoteness of his last rating 
examination compel the RO to schedule the veteran for a new 
VA examination for rating purposes.

In regard to this additional development, the Board also 
notes that there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should review the additional 
medical evidence, schedule the veteran for an examination and 
take the appropriate action.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. The RO should review the medical 
evidence submitted to the Board in March 
2001.  The RO should conduct any 
appropriate further development relating 
to these records.

3. The veteran should be afforded a VA 
joints examination to assess the 
severity of disability resulting from 
recurrent dislocation of the right 
shoulder.  The examiner should note the 
range of motion of the right arm in 
degrees and comment on any limitation on 
functioning due to pain.  Any weakness 
or muscle atrophy should be noted, along 
with the effect of such, if any, on the 
over-all disability.  All clinical 
findings and reasonings which form the 
basis of the opinion as to severity 
should be clearly set forth.  The claims 
folder must be made available to the 
examiner for review before the 
examination in order that he or she may 
fully review the veteran's medical 
history.  A notation to the effect that 
this record review took place should be 
included in the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




